NOT FOR PUBLICATION                                  FILED
                       UNITED STATES COURT OF APPEALS                                 APR 6 2021
                                                                                 MOLLY C. DWYER, CLERK
                                                                                   U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                               No.    19-50164

                   Plaintiff-Appellee,                  D.C. No. 8:15-cr-0004-CJC

  v.                                                    MEMORANDUM*

RICHARD HOON CHUNG, AKA Yoon
Hoon Chung, AKA Hoon Chung Yong,


                   Defendant-Appellant.

                      Appeal from the United States District Court
                         for the Central District of California
                      Cormac J. Carney, District Judge, Presiding

                                Submitted August 12, 2020**
                                   Pasadena, California

Before: WARDLAW and CLIFTON, Circuit Judges, and HILLMAN,*** District
Judge.

       Richard Hoon Chung challenges his sentence following his guilty plea to

two counts of wire fraud in violation of 18 U.S.C. § 1343. The district court


       *
               This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
        **
               The panel unanimously concludes that this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
               The Honorable Timothy Hillman, United States District Judge for the District of
Massachusetts, sitting by designation.
sentenced Chung to 33-months’ imprisonment on each count, to be served

concurrently. Chung contends that the district court erred in applying a 2-level

enhancement under U.S.S.G. § 3B1.3 for abuse of a position of trust, the

government breached its plea agreement by arguing for such enhancement, and his

sentence is substantively unreasonable under 18 U.S.C. § 3553(a). The

government argues that Chung’s appeal should be dismissed based on the waiver

provision in his plea agreement. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      1. We review de novo whether the defendant has waived his right to appeal.

United States v. Nunez, 223 F.3d 956, 958 (9th Cir. 2000). Chung argues the

waiver is not enforceable because at the sentencing hearing, the district court

advised him of his right to appeal the sentence imposed. An appeal waiver is

enforced when its language encompasses the defendant’s right to appeal on the

grounds claimed and the waiver was made knowingly and voluntarily. Id. (citing

United States v. Martinez, 143 F.3d 1266, 1270–71 (9th Cir.1998)). An exception

applies when the district court advises a defendant that he has a right to appeal

“unequivocally, clearly, and without qualification.” United States v. Arias-

Espinosa, 704 F.3d 616, 620 (9th Cir. 2012). Where the court so advises the

defendant and the government does not object, the government loses the right to

enforce the appellate waiver. United States v. Felix, 561 F.3d 1036, 1041 (9th Cir.


                                          2
2009) (where the district court clearly advises the defendant of his right to appeal,

waiver of the right will be enforced only if the government immediately objects to

the court’s advisement of a right to appeal and the court subsequently

acknowledges the waiver). In his plea agreement, Chung knowingly and

voluntarily waived his right to appeal the within the Guidelines sentence imposed

by the district judge. However, based on a misreading of that agreement, the

district judge unequivocally told Chung that he had a right to appeal the issues he

now raises before us and the government did not object. Under these

circumstances, we will not enforce the waiver.

      2. Chung argues that the government breached the plea agreement by arguing

for a 2-level upward adjustment pursuant to U.S.S.G. § 3B1.3 for abuse of a position

of trust. Because Chung did not make this argument to the district court, our review

is for plain error. United States v. Bonilla-Guizar, 729 F.3d 1179, 1187 (9th

Cir.2013). “Relief for plain error is available if there has been (1) error; (2) that was

plain; (3) that affected substantial rights; and (4) that seriously affected the fairness,

integrity, or public reputation of the judicial proceedings.” United States v. Cannel,

517 F.3d 1172, 1176 (9th Cir. 2008) (citation omitted). In the plea agreement, the

parties’ agreed that that Chung’s offense level was 18 but expressly reserved the

right to argue that additional adjustments or departures would be appropriate under

the Guidelines. The government further agreed to recommend a term of


                                            3
imprisonment at the low end of the applicable Guidelines range provided the district

court determined the range based on an offense level of 18 or higher and did not

depart downward in offense level or criminal history category. At sentencing, the

government argued for a 2-level enhancement for abuse of trust. The district court

applied the requested enhancement and calculated Chung’s offense level to be 20

and his Guidelines range to be 33‒41 months’ imprisonment. The government then

recommended that Chung be sentenced to 33 months. The government’s requested

2-level upward adjustment and its sentence recommendation did not breach the

terms of the plea agreement and therefore, there was no error, never mind plain error.

      3. Chung argues that the district court erred by imposing a 2-level upward

adjustment pursuant to U.S.S.G. § 3B1.3 for abuse of trust because he did not have

the requisite discretionary authority vis-a-vis his alleged victims, and his position

did not significantly facilitate his offense. We review the district court’s factual

findings for clear error and its application of the Sentencing Guidelines to those

findings for abuse of discretion. United States v. Gasca-Ruiz, 852 F.3d 1167, 1170

(9th Cir.) (en banc). Under U.S.S.G. § 3B1.3, a defendant’s offense level should

be increased by two levels “[i]f the defendant abused a position of public or private

trust, or used a special skill, in a manner that significantly facilitated the

commission or concealment of the offense.” Chung, who owned and operated

numerous medical clinics, submitted fraudulent claims to Medicare using provider


                                            4
codes of unwitting physicians and physical therapists he employed, and

electronically deposited the funds received into bank accounts in their names that

he controlled and had opened without their knowledge. The district court found

that Chung’s actions abused a private trust that these medical providers had placed

in him to manage their financial affairs and dealings with Medicare. As the facts

clearly demonstrate that Chung held a position of trust “characterized by

professional … discretion” which “contributed in some significant way to

facilitating the commission . . . of [his] offense,” see U.S.S.G. § 3B1.3, cmt. 1, the

district court did not abuse its discretion in applying this adjustment.

      4. Chung asserts that his within Guidelines 33-month sentence is

substantively unreasonable because it was greater than necessary to achieve the

aims of § 3553(a) given that he is a non-violent offender with no criminal history,

has lost his professional livelihood, and faces future legal and financial turmoil as

the result of this case. We review the substantive reasonableness of a sentence for

abuse of discretion considering the totality of the circumstances. Gall v. United

States, 552 U.S. 38, 51 (2007). While we do not presume that a within Guidelines

sentence is reasonable, “a correctly calculated Guidelines sentence will normally

not be found unreasonable on appeal.” United States v. Carty, 520 F.3d 984, 988

(9th Cir. 2008) (en banc). The district court appropriately considered the factors

and objectives of sentencing under § 3553(a), identified two aggravating factors


                                           5
(the eight-year duration of Chung’s fraud and its impact on Medicare, a critical

public program) and three mitigating factors (Chung’s community service, recent

mental health issues, and family hardships), and determined that a sentence at the

low end of the Guidelines was appropriate. There was no abuse of discretion.

      AFFIRMED.




                                         6